IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41492
                         Summary Calendar



JEFFERY SAUNDERS,

                                         Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-664
                       --------------------
                          October 9, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeffery Saunders, federal prisoner # 36208-004, appeals the

dismissal of his 28 U.S.C. § 2241 petition.   Saunders argues, as

he did in the district court, that his sentence under 18 U.S.C.

§ 924(e) was a violation of 1) the Ex Post Facto Clause because

he committed his felon-in-possession-of-a-firearm before the

enactment of that provision and 2) Apprendi v. New Jersey, 530
U.S. 466 (2000), because the indictment did not allege his prior


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41492
                                  -2-

convictions.     Saunders contends that he has met the requirements

of 28 U.S.C. § 2255’s savings clause such that he may bring his

claims in a 28 U.S.C. § 2241 proceeding.

     Saunders could have raised his ex post facto claim at

sentencing, on appeal, or in his prior 28 U.S.C. § 2255 motion,

and he has not met the requirements of the savings clause to

raise the claim in a 28 U.S.C. § 2241 petition.     See Reyes-

Requena v. United States, 243 F.3d 893, 900 (5th Cir. 2001).       Nor

has he met the requirements of the savings clause to raise his

Apprendi claim in a 28 U.S.C. § 2241 petition.     See Wesson v.

U.S. Penitentiary, Beaumont, TX., __ F.3d __, 2002 WL 31006173

(5th Cir. Sep. 5, 2002).    Further, his Apprendi claim is without

merit.   See United States v. Stone, __ F.3d __, 2002 WL 31031714

(5th Cir. Sep. 12, 2002); Apprendi, 530 U.S. at 490.

     AFFIRMED.